Citation Nr: 0329598	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than May 17, 1996, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served on active duty from May 1973 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a July 1999 rating decision that granted the 
appellant's claim for a TDIU and assigned an effective date 
of August 14, 1996.  The appellant submitted a notice of 
disagreement with the effective date in August 1999, and a 
statement of the case was issued in November 1999.  The 
appellant perfected the appeal by filing a substantive appeal 
(VA Form 9) in December 1999.  

In August 2001, the Board granted the appellant's claim for 
an earlier effective date for his TDIU rating and assigned an 
effective date of May 17, 1996.  The appellant appealed this 
decision to the United States Court of Veterans Appeals 
(Court) Counsel for both parties filed a Joint Motion for 
Remand and to Stay Proceedings in March 2003.  In an order 
also dated in March 2003, the Court granted the motion, 
vacating the Board's August 2001 decision to the extent that 
it denied an effective date earlier than May 17, 1996 for the 
award of a TDIU, and remanding the matter to the Board for 
further proceedings consistent with the joint motion.  

In response to the Board's June 2003 letter inviting the 
veteran's attorney to submit additional evidence and/or 
argument within 90 days of the letter, the attorney submitted 
a July 2003 Individual Unemployability Assessment, along with 
a waiver of RO consideration of that evidence, later in July 
2003. 


REMAND

As the March 2003 joint motion reflects, the parties noted 
that despite the July 1999 rating decision and the Statement 
of the Case, the appellant was never actually notified of 
what specific information was needed to substantiate his 
claim.  In this regard, the Board points out that, in a 
letter dated in October 2001 regarding another issue, the RO 
addressed the enhanced notice and duty to assist provisions 
required by sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5102, 5103, and 5103A (West 
2002), and implemented by 38 C.F.R. § 3.159 (2002)).  
However, as was pointed out in the joint motion to remand, 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the earlier effective date 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs (Secretary),, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the appellant 
should explain that the appellant has a one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003).  After providing the required 
notice, the RO should attempt to obtain any pertinent, 
outstanding evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The claims file reflects that, in its notice to the veteran, 
the RO should identify specific documents to be added to the 
record.  The veteran contends that, although he worked 
sporadically up to 1996, he is entitled to a 1991 effective 
date for the award of a TDIU.  However, the Board notes that 
there appears to be some inconsistency in the record 
regarding the appellant's employment history.  On a 
disability report filed with the Social Security 
Administration in May 1995, the appellant reported working 
five days a week as a self-employed handyman from April 1988 
to April 1994, and as a supply clerk with a government 
contractor from April 1994 to September 1994.  However, the 
Individual Unemployability Assessment report dated in July 
2003 indicates that he lasted only two weeks as a 
construction worker in 1992 due to back problems.  It also 
notes that he was forced to quit his job as a supply clerk in 
September 1994 due to back problems.  Accordingly, the 
appellant should be given the opportunity to present evidence 
and/or information regarding his inability to obtain or 
retain employment from 1991 to 1996 due to his service-
connected disabilities.  Pertinent evidence would include 
statements from the appellant's former employers attesting to 
the appellant's inability to perform work due to his service-
connected disabilities, or, sufficient information from the 
appellant to allow the Board to obtain such evidence.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

For the sake of efficiency, the RO's adjudication of the 
claim should include consideration of all evidence added to 
the claims file since the RO first certified the appeal to 
the Board in September 2000 (to include the evidence 
submitted directly to the Board, with a waiver, in July 
2003).  Furthermore, the supplemental statement of the case 
(SSOC) that explains the basis for the RO determinations must 
include citation and discussion of the pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§  3.102 
and 3.159 (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
and his attorney a letter providing 
notification of VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical and employment records 
pertaining to his inability to obtain or 
retain employment from 1991 to 1996, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
clearly explain to the veteran that he 
has a full one-year period for response.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the appellant and his representative of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly,  the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. §  5103  (West 2002), and any 
other applicable legal precedent. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
effective date earlier than May 17, 1996, 
for a TDIU, in light of all pertinent 
evidence (to particularly include all 
that added to the record since the RO's 
September 2000 certification of the 
appeal to the Board)and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his attorney an appropriate 
SSOC (to include citation 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




